Citation Nr: 9929641	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-10 901	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from July 1938 to October 1941 
and from December 1942 to September 1945.  His claim for 
service connection for bilateral varicose veins was received 
by the RO in June 1997.  In a January 1998 rating action, the 
RO granted service connection for varicose veins and assigned 
a noncompensable rating.  The veteran appealed for a higher 
rating.  In a November 1998 rating action, the RO granted a 
10 percent rating for bilateral varicose veins.  The appeal 
has continued for an evaluation in excess of 10 percent for 
bilateral varicose veins.

REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
bilateral varicose veins. In reviewing the record, the Board 
of Veterans' Appeals (Board) is of the opinion that 
additional development of the evidence is necessary prior to 
appellate adjudication.  

The veteran's bilateral varicose vein disability has been 
rated under Diagnostic Code 7120.  The Board initially notes 
that the rating criteria for varicose veins was changed 
effective on January 12, 1998.  In a June 1998 Statement of 
the Case (SOC), the RO evaluated the veteran's bilateral 
varicose vein disability under both the old and new rating 
criteria.  However, findings from the September 1997 VA 
examinations are inadequate to evaluate the current severity 
of the veteran's bilateral varicose veins under either the 
old or new rating criteria.  The examiner briefly noted that 
the veteran had bilateral varicosities at the mid-thigh 
level.  The diagnoses included bilateral varicose veins.  On 
another VA examination in September 1997, it was noted that 
there were dilated tortuous varicose veins on the posterior 
medial aspect of the right lower extremity, mostly in the 
lower thigh and leg region.  In light of these findings, 
further VA examination is necessary to determine the current 
nature and severity of the veteran's bilateral varicose veins 
as provided under the rating criteria prior to and on and 
subsequent to January 12, 1998.    

Furthermore, the RO has failed to obtain complete medical 
records pertaining to the veteran's bilateral varicose vein 
disability.  In a statement dated in May 1998, the veteran 
indicated that he has been receiving outpatient treatment for 
his varicose veins at the Buffalo VAMC for the past 15 years.  
He also stated that the VAMC has  provided him with 
compression hosiery for his condition.  In response to the 
veteran's statement, the RO requested treatment records from 
the Buffalo VAMC from June 1996 to the present time, which 
only represented a fraction of the treatment time period 
indicated by the veteran.  From the treatment records 
received, a May 1997 entry indicates that the veteran 
complained of pain in his right leg which he attributed to 
varicose veins.  The veteran's representative also submitted 
a statement from a pharmacy dated in August 1998 for a 
prescription for an "anti-emb stock knee, medium, reg."  As 
such, the RO must obtain complete VA treatment records 
pertaining to the veteran's bilateral varicose veins and 
associate them with the claims folder.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should ascertain from the 
veteran the dates and medical facilities 
where he reported on appeal having 
undergone varicose vein surgery on two 
occasions.  Such records of surgery 
should then be obtained for association 
with the claims folder.

2.  The RO should obtain all records of 
treatment pertaining to the veteran's 
bilateral varicose veins from the VAMC in 
Buffalo.  All records received should be 
associated with the claims folder. 

3. Thereafter, the RO should schedule the 
veteran for a comprehensive VA 
examination with an appropriate 
specialist. The purpose of the 
examination is to ascertain the current 
severity of the veteran's bilateral 
varicose veins. The claims folder must be 
available to the examiner prior to the 
examination. All findings should be 
reported in detail. As regards the old 
rating criteria, the examiner must 
comment as to whether the bilateral 
varicose veins are mild, moderate, 
moderately severe, severe or pronounced 
in degree.  He must describe the involved 
veins, whether there are varicosities 
above and below the knees, the diameter 
of the involved veins in centimeters, the 
presence or absence of pain or cramping 
in exertion, the presence or absence of 
distortion, sacculation, edema, 
ulceration and pigmentation, and whether 
or not there is interference with the 
deep circulation.  The examiner should be 
furnished a copy of the new rating 
criteria for varicose veins, which became 
effective January 12, 1998. The examining 
physician must comment as to the presence 
or absence of each symptom and finding 
required under the new rating criteria 
for ratings from 0 to 100 percent, and, 
where present, the frequency and/or 
severity of each symptom and finding.  As 
regards the new rating criteria, findings 
must be reported separately for each 
lower extremity, because separate ratings 
are assigned under that criteria for 
varicose veins of each lower extremity.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.

5.  Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim for an increased 
rating(s) bilateral varicose veins may 
now be granted.  In adjudicating the 
claim, the RO should assign a percentage 
disability rating under either (a) the VA 
Schedule for Varicose Veins (38 C.F.R. § 
4.1024, as in effect prior to January 12, 
1998), or (b) the revised VA General 
Rating Formula for Varicose Veins 
(38 C.F.R. § 4.104, effective January 12, 
1998), whichever is more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In the event that the benefit sought on appeal is not 
granted, the veteran and his representative should be 
furnished an appropriate Supplemental Statement of the Case 
and afforded a reasonable time to reply thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, as required.  No action is required 
of the veteran unless notified.  The purpose of this REMAND 
is to procure clarifying data and to comply with precedent 
decisions of The United States Court of Appeals for Veterans 
Claims (Court).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












